PER CURIAM.
We affirm appellant’s convictions and sentences for sale of cocaine, including the finding that appellant is subject to an extended sentence as a habitual offender. See King v. State, 597 So.2d 309 (Fla. 2d DCA), rev. denied, 602 So.2d 942 (Fla.1992). However, we remand for correction of the order revoking probation, which erroneously states that appellant violated condition (5) relating to the commission of a separate criminal offense. Appellant did not admit to this particular violation, nor was evidence of same received at the violation hearing.
SCHOONOVER, Acting C.J., and BLUE and FULMER, JJ., concur.